Citation Nr: 1014001	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1969.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in Los Angeles, 
California that granted service connection for PTSD and 
assigned a 50 percent evaluation.  This matter was remanded 
in July 2009.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that several private treatment records from 
Dr. R.O. reflect that the Veteran is currently and most 
likely permanently unemployable based on his PTSD symptoms.  
A review of the record shows that the Veteran has not been 
provided with notice regarding the evidence not already of 
record necessary to establish a total disability rating based 
on individual unemployability (TDIU).  Furthermore, no 
statement of the case or supplemental statement of the case 
includes reference to 38 C.F.R. § 3.321 or § 4.16, the 
regulations that address a TDIU and extraschedular 
consideration.  Hence, remand is necessary to provide the 
Veteran this information.  

Additionally, the September 2008 VA examination report is not 
adequate for rating purposes.  Both social and occupational 
impairment caused by symptoms of PTSD form the criteria for 
assigning ratings for PTSD.  Criteria for establishing a TDIU 
include whether or not the Veteran is unable to secure and 
follow a substantially gainful occupation due to his service 
connected disability.  The VA examination report is too vague 
as far as providing results that address these criteria.  For 
example, the examiner states that the Veteran is disabled but 
it is not reasonably discernable whether this means that he 
is unemployable or that he suffers some disability.  On 
remand, VA must provide the Veteran with another VA 
examination to determine the appropriate rating to be 
assigned, including whether a TDIU is warranted and whether 
referral for extraschedular consideration is warranted, 
including for a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his 
representative as to the evidence not 
already of record necessary for 
establishing a TDIU and for establishing 
an extraschedular evaluation.  The letter 
must also inform the Veteran as to his 
and VA's respective duties in obtaining 
evidence as specified in 38 C.F.R. 
§ 3.159.  

2.  Then, ensure that the Veteran is 
scheduled for a VA examination with 
regard to the severity of his PTSD, 
including whether his PTSD renders him 
unable to secure and follow a 
substantially gainful occupation.  The 
claims file must be provided to the 
examiner, the examiner must review the 
claims file in conjunction with the 
examination, and the examiner must 
annotate his or her report as to whether 
the claims file was reviewed.  In 
addition to providing the information 
required for a VA mental diseases 
examination as to the severity of the 
Veteran's PTSD, the examiner is to 
address the following:  

(a)  Provide findings and discussion with 
regard to symptoms experienced by the 
Veteran as the result of his PTSD and the 
social and/or occupation impairment 
resulting from those symptoms.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's PTSD renders him unable to 
secure and follow a substantially gainful 
occupation.  

3.  Thereafter, readjudicate the claim on 
appeal, including whether a TDIU is 
warranted and whether referral for 
extraschedular consideration is 
warranted.  If the benefit sought on 
appeal remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow for an appropriate opportunity to 
respond thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


